UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7215



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISABEL GONZALEZ, a/k/a Chabello, a/k/a Isabel
Garcia,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.     Terrence W. Boyle,
District Judge. (5:00-cr-00077-BO; 5:02-cv-000726-BO)


Submitted:   November 20, 2007         Decided:     November 29, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isabel Gonzalez, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Isabel Gonzalez seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion for

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2255 (2000) motion.         The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a    substantial    showing    of   the   denial   of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).         We have independently reviewed the record

and conclude that Gonzalez has not made the requisite showing.

Accordingly,     we     deny   Gonzalez’s    motion     for   a   certificate     of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED


                                      - 2 -